 


113 HR 2899 IH: Growing Small Farms Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2899 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2013 
Mr. Welch (for himself and Mr. Hanna) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the quarterly wages paid threshold for classification as an agricultural labor employer for purposes of unemployment taxes. 
 
 
1.Short titleThis Act may be cited as the Growing Small Farms Act of 2013. 
2.Increase in quarterly wages paid threshold for classification as agricultural labor employer 
(a)In generalSubparagraph (A) of section 3306(a)(2) of the Internal Revenue Code of 1986 is amended by striking $20,000 and inserting $40,000. 
(b)EmploymentClause (i) of section 3306(c)(1)(A) of such Code is amended by striking $20,000 and inserting $40,000. 
(c)Inflation adjustmentParagraph (2) of section 3306(a) of such Code, as amended by subsection (a), is amended— 
(1)by striking In the case of agricultural labor and inserting (A) In the case of agricultural labor, 
(2)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving such clauses 2 ems to the right, and 
(3)by adding at the end the following new subparagraph: 
 
(B)In the case of any year beginning after 2014, the dollar amounts contained in subparagraph (A) and subsection (c)(1)(A)(i) shall each be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof. Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100.. 
(d)Effective dateThe amendment made by subsection (a) shall apply with respect to remuneration paid after December 31, 2013, for services performed after such date. 
 
